EXAMINER’S COMMENT

Response to Amendment
The amendment to claim 3 is sufficient to overcome the drawing objection listed in the previous action. Accordingly, the drawing objection is withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-13, directed to inventions II-IV, non-elected without traverse.  Accordingly, claims 8-13 have been cancelled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an apparatus comprising the components as structurally combined in the claims, including but not limited to rails of a base slidably received in a direction along their length in a mount of a head frame. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,358,269 to Hay et al. discloses an apparatus comprising a cutter 64 inserted through a hole in a block 62 which is coupled to a plate 42 attached to a joint 28 which is coupled to a base 24. 
U.S. Patent Application Publication No. US 2007/0055289 to Scouten et al. discloses an apparatus comprising a base 180 having rails along its sides that are slidably received in a mount; a joint 203; and a pointer 330 that extends through a block 310. 
U.S. Patent Application Publication No. US 2012/0295219 to Monteiro Geras et al. discloses an apparatus comprising a base 5 having rails; a joint 7, and a pointer 8. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                     

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775